Trover, for the conversion of a bale of cotton, instituted by appellee against appellants. The trial was by the court, without jury; and judgment was rendered for plaintiff, appellee. Appellee claimed title to the cotton under a mortgage executed during the crop year by one Carnes to him. The cotton was subject to this mortgage unless appellants were entitled thereto in virtue of an arrangement with one Edwards, who was Carnes' (mortgagor's) landlord of the land on which this cotton was grown.
The evidence does not show an assignment to appellants by the landlord of any claim or lien the landlord had or might have had in the premises. The rule stated in Strickland v. Lesesne,160 Ala. 213, 216, 49 So. 233, is not met by the arrangement shown in *Page 566 
the evidence. Doubtless, the landlord did effect a waiver, to appellants' advantage, of any claim or lien he might have had for rent in favor of the payment of the account for supplies appellants subsequently furnished the tenant with which to cultivate the crop.
The legal effect of the agreement between the landlord (Edwards) and appellants was this: The landlord assured appellants, and thereby induced appellants to "furnish" Carnes, the tenant, that he (Edwards) would see that appellants got such crop as the tenant made; that the landlord would see the account paid "to the extent of the crop" the tenant made. This was not a promise by Edwards to pay Carnes' contemplated indebtedness to appellants, an indebtedness that was to be incurred in the future. The landlord did not become legally liable to pay the tenant's indebtedness for supplies "for which he [landlord] became legally bound," within the purview of Code, § 4734. The credit was not extended by appellants to Edwards. It was not the landlord's debt.
The judgment is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.